GLG INVESTMENT SERIES TRUST POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENT, each of the undersigned Trustees of GLG Investment Series Trust, a Delaware statutory trust (the “Trust”), hereby constitutes and appoints ASHIM GULATI, ALEJANDRO SAN MIGUEL andSANDRA VAN ESSCHE, and each of them acting singly, to be his or her true, sufficient and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place, and stead, in any and all capacities, to sign: (i) any Registration Statement on Form N-1A, Form N-14 or any other applicable registration form of the Trust and any and all amendments and exhibits thereto filed by the Trust under the Investment Company Act of 1940, as amended (the “1940 Act”) and/or under the Securities Act of 1933, as amended (the “1933 Act”), with respect to the offering of its shares of beneficial interest; (ii) any application or notice with the U.S. Securities and Exchange Commission (the “SEC”) relating to the Trust; and (iii) any and all other filings, documents and papers necessary to comply with the 1933 Act, of the Securities Exchange Act of 1934, as amended, the 1940 Act and all requirements of the SEC thereunder, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his or her substitute, may lawfully do or cause to be done by virtue hereof.This power of attorney shall be revoked solely with respect to any of the persons named as attorneys-in-fact above at such time as that person no longer serves as an officer of the Trust. CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As the “principal,” you give the person whom you choose (your “agent”) authority to spend your money and sell or dispose of your property during your lifetime without telling you. You do not lose your authority to act even though you have given your agent similar authority. When your agent exercises this authority, he or she must act according to any instructions you have provided or, where there are no specific instructions, in your best interest. “Important Information for the Agent” at the end of this document describes your agent’s responsibilities.
